Case 18-17424-amc         Doc 21 Filed 06/11/19 Entered 06/11/19 15:41:05 Desc Main
                                Document      Page 1 of 2
                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   In Re:                                               : Bankruptcy No: 18-17424 AMC
      Wayne Ulozas a/k/a Wayne Thomas Ulozas            : Chapter 13
      a/k/a Wayne T. Ulozas                             :
                                                        :
   THE BANK OF NEW YORK MELLON FKA                      :
   THE BANK OF NEW YORK, AS TRUSTEE                     :
   FOR THE CERTIFICATEHOLDERS OF THE                    :
   CWABS INC., ASSET-BACKED                             :
   CERTIFICATES, SERIES 2006-1 c/o NewRez,              :
   LLC d/b/a Shellpoint Mortgage Servicing              :
                        Movant                          :
                                                        :
                    vs.                                 :
                                                        :
         Wayne Ulozas a/k/a Wayne Thomas Ulozas         :
         a/k/a Wayne T. Ulozas                          :
                                                        :
                                                        :
                           Debtor/Respondent            :
                                                        :
                    and                                 :
                                                        :
        Scott Waterman                                  :
                           Trustee/Respondent           :



                    OBJECTION TO CONFIRMATION OF THE PLAN

   Movant, THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS
   TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWABS INC., ASSET-
   BACKED CERTIFICATES, SERIES 2006-1 c/o NewRez, LLC d/b/a Shellpoint Mortgage
   Servicing (“Movant”), by and through its counsel, Pincus Law Group, PLLC, hereby objects
   to the Debtors’ Chapter 13 Plan (the "Plan"), as follows:

   1.       As of the bankruptcy filing date of November 8, 2018, Movant holds a secured
            claim against the Debtor’s property, located at: 161 Jeremy Court, Easton, PA
            18045.

   2.       Movant filed a Proof of Claim (“POC”) with pre- petition arrears in the amount
            of $280,183.18.




   3.       The Plan does not provide for payment to Movant for any pre-petition arrears,
Case 18-17424-amc       Doc 21      Filed 06/11/19 Entered 06/11/19 15:41:05 Desc Main
                                   Document        Page 2 of 2
           but instead, proposes Debtor is interested in a Loan Modification. Movant is
           not opposed to Debtor completing necessary paperwork for a Loan
           Modification, however Movant shall be paid its arrears through the Plan if and
           until a Loan Modification is approved. As a result, the Plan must be amended
           to reflect the amount of arrears described above.

    4.     Movant is not listed in the Plan.

    5.     The Plan fails to cure the delinquency pursuant to 11 U.S.C. § 1322(b)(5).

    6.     The Plan violates of 11 USC § 1325(a)(5)(B)(ii) by not providing for Movant to
           receive the full value of its claim.

    7.     Movant objects to the feasibility of the Plan under 11 U.S.C. § 1325(a)(6). The
           Plan proposed by Debtor is not feasible. Movant requests that the bankruptcy
           case either be converted to a Chapter 7 or be dismissed pursuant to 11 U.S.C. §
           1307.

    WHEREFORE, Movant respectfully requests that this Honorable Court deny
confirmation of the Debtor’s Chapter 13 Plan.

                                               Respectfully submitted,
Dated: 06/11/2019                              PINCUS LAW GROUP, PLLC
                                               By:     /s/ Nicole LaBletta
                                                      Nicole LaBletta, Esquire
                                                      2929 Arch Street, Suite 1700
                                                      Philadelphia, PA 19104
                                                      Telephone: 484-575-2201
                                                      Fax: 516-279-6990
                                                      Email: nlabletta@pincuslaw.com
